DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-14 in the reply filed on 09/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2021.
Claims 1-14 are currently under consideration on the merits.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 does not end in a period. For claims to be in a proper form they must begin with a capital letter and end with a period. See MPEP 608.01(m).  
Appropriate correction is required.

Claim Interpretation
	Claims 1-14 are directed to a membrane for the culture and differentiation of cells. The specification defines a membrane as “a substrate for culture, growth, or differentiation of cells” (Specification page 6, lines 4-6). Therefore, a membrane is interpreted as any substrate that can support the culture, growth, or differentiation of cells. Additionally, claims 1 and 2 recite the phrase “on the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. Appl Materi Interfaces. 2016 Feb;8(7):4477-88 (hereinafter referred to as Wang et al).
Regarding claim 1- Wang et al teaches a surface (or substrate) based on the self-assembly of two colloids into well-defined nanostructures, referred to as a binary colloidal crystal (BCC), for stem cell culture (i.e. a membrane for cell culture) (Abstract). They teach that four different combinations of BCCs were selected using mixtures of silica and either polystyrene or poly(methyl methacrylate) particles with sizes in the range of 100nm to 5uM (Abstract; 2.1 BCC Fabrication and characterization, paragraph 01). BCCs were prepared by mixing larger silica particles with either smaller polystyrene particles or smaller 2.1 BCC Fabrication and characterization, paragraph 01). A defined volume of the colloidal suspensions were deposited inside a rubber o-ring, and the substrates were heated to melt the smaller particles to glue the BCC layer for cell culture (2.1 BCC Fabrication and characterization, paragraph 01). This resulted in a BCC culture substrate (i.e. membrane) with a base portion of smaller particles and an a protrusion array composed of a plurality of larger particles, which served as protrusions, that were uniformly distributed over the base of the small particles (Fig. 1 and 2; 3.1 Substrate fabrication and surface characterization, paragraph 02). The large particles, or protrusions, were on the order of micrometers (specifically 2uM and 5uM silica particles were used) (2.1 BCC Fabrication and characterization, paragraph 01; Fig. 1 and 2). 
Regarding claim 2- Wang et al teaches that the distance between larger particles (i.e. protrusions), as determined by the scale bar in Fig.2, were approximately a micrometer or less apart (Fig. 2a). Therefore, the teachings of Wang et al are considered to meet the limitation of a distance between protrusions on the order of micrometers. Furthermore, when comparing Fig. 1 and Fig.3 of the instant application to Fig. 2 of Wang et al it is clear that the distance between the larger silica particles (or protrusions) are the same. 
Regarding claim 3- Wang et al teaches that the cell culture substrate (i.e. membrane) was a binary colloidal crystal (Abstract; 2.1 BCC Fabrication and characterization, paragraph 01).
Regarding claims 4 and 5- Wang et al teaches that BCCs were fabricated with two types of particles that had different sizes (2.1 BCC Fabrication and characterization, paragraph 01). The particles of a first kind were silica, which were larger and served as protrusions (2.1 BCC Fabrication and characterization, paragraph 01; Figs. 1 and  2). The size of the silica particles ranged from 2uM to 5uM (2.1 BCC Fabrication and characterization, paragraph 01; Fig. 2). The particles of a second kind were either carboxylated polystyrene or poly(methyl methacrylate), which were smaller particles and served as the base of the culture substrate (2.1 BCC Fabrication and characterization, paragraph 01; Figs. 1 and 2). The smaller particles had a size ranging from 0.1uM to 0.4uM, which is less than half the size of the particles of a first kind (2.1 BCC Fabrication and characterization, paragraph 01; Fig. 2).
Regarding claims 6 and 8- Wang et al teaches that the larger particles (i.e. particles of a first kind) were silica, which is an inorganic compound (Abstract; 2.1 BCC Fabrication and characterization, paragraph 01). 
Regarding claims 7 and 9-12- Wang et al teaches that the smaller particles (i.e. particles of a second kind) included poly(methyl methacrylate) (Abstract; 2.1 BCC Fabrication and characterization, paragraph 01). 
Regarding claim 13- Wang et al teaches one type of BCC was prepared from larger silica particles (i.e. particles of a first kind) and smaller poly(methyl methacrylate) particles (i.e. particles of a second kind) (Abstract; 2.1 BCC Fabrication and characterization, paragraph 01). 
Regarding claim 14- Wang et al teaches that the volume of colloidal suspension solution was calculated on the basis of having a sufficient concentration of large silica particles (i.e. particle of a first kind) to form a monolayer inside the confined area (2.1 BCC Fabrication and characterization, paragraph 01). Smaller particles (i.e. particles of a second kind) were added at a concentration sufficient to form several layers and then heated for 1 minute to melt the smaller polymer particles (2.1 BCC fabrication and characterization, paragraph 01). This results in the particles of silica (i.e. particles of a first kind) becoming embedded in the particles of poly(methyl methacrylate) (i.e. particles of a second kind), as can be seen in Figures 1 and 2 of Wang et al. (Fig. 1 and 2; Abstract). 
	Regarding claims 1-14- In addition to the teachings above, the examiner would like to point out that the method described in the instant application for making a membrane for culture, and the materials used to make said membrane, are indistinguishable from the method and materials utilized by Wang et al to make a BCC substrate for cell culture. For example, both the instant specification and Wang et al teach that a BCC substrate (or membrane) was produced by taking colloidal solutions of 2uM Page 14-15, example 1 of instant specification; 2.1 BCC Fabrication and characterization, paragraph 01 of Wang et al). As the methods and materials of Wang et al are indistinguishable from that of the instant specification and that instantly claimed, the two products will be the same.

Conclusion
Status of the claims
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635